DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
This final office action is being prepared in response to the amendment filed by the applicant on 22 September 2020.
Claims 1-20 are pending and have been examined.
The earliest effective priority of the claims is 24 December 2014.

Response to Arguments
Applicant's arguments, filed 22 September 2020, have been fully considered but they are not persuasive.
The examiner withdrew the objection to claim 5 due to the applicant’s amendments to the claim.
The examiner withdrew the rejections of claims 1, 8, and 14 under 35 U.S.C. § 112 (b) due to the applicant’s amendments to the claim.
The examiner withdrew the rejections of claims 1, 8, and 14 under 35 U.S.C. § 112 (b) due to the applicant’s amendments to the claim.
The applicant argues, on page 12 of argument filed 22 September 2020, that claim 14 and its dependent claim recite physical or tangible form and thus do fall within the statutory category. The examiner respectfully disagrees. Per paragraph [0077] of the originally filed application, “the computer readable media does not include transitory media, such as modulated data signals and carrier waves”; however, this limitation may be interpreted as including forms of transitory media other than modulated non-transitory computer readable media…” The applicant’s arguments are not persuasive.
The applicant summarizes subject matter eligibility analysis, on pages 12-3 of arguments filed 22 September 2020, and asserts, on pages 13-14, the claims do not recite a commercial transaction, thus the claims do not recite an abstract idea that falls in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The examiner respectfully disagrees. If a claim, under its broadest reasonable interpretation, may be interpreted as a method of organizing human activity, then the claim recites an abstract idea. Under the broadest reasonable interpretation, the claims may be interpreted as encompassing commercial transactions. Thus, under the broadest reasonable interpretation, the claims recite commercial interactions under Step 2A - Prong One of the Subject Matter Eligibility Analysis. A claim that recites an abstract idea, under Step 2A - Prong One, may still be integrated into a practical application under Step 2A - Prong Two, or provide “significantly more” than the abstract idea under Step 2B,  in order to pass the Subject Matter Eligibility Test; however, the current claims do not pass Step 2A – Prong Two or Step 2B.  The applicant’s arguments are not persuasive.
The applicant argues, on pages 14-17 of arguments filed 22 September 2020, that the pending claims improve technology and that the pending claims correspond to a claimed solution to a problem of allowing virtual accounts in countries and regions that do not allow virtual accounts to receive refunds from servers directly is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks, similar to the situation of the claim at issue in DDR Holdings v. Hotels.com (Fed. Cir. December 5, 2014). The examiner respectfully disagrees. DDR solved a technical internet-centric problem with a specific technical solution. Claims 2, 4, 5, 7, 9, 11, 13, 15, 17, 18, and 20 recite a refund. It is not clear from the claimed solution, or from the applicant’s specification, how a country or region not allowing virtual accounts is a problem rooted in technology rather than a business DDR. The examiner suggests limiting the claims to solving a technological problem rooted in the technology that facilitates transactions. The applicant’s arguments are not persuasive.
The applicant argues, on page 17 of arguments filed 22 September 2020, the claims include steps and features that are not routine or conventional and that the combination of steps and features, as a whole, are significantly more than the abstract idea. The examiner respectfully disagrees. In order for the claims to provide significantly more than an abstract idea, the claims must provide an unconventional combination of additional elements.  The claims implement general purpose computing systems, such as one or more computing devices and a first server in claim 1, and the technological functions performed by the systems themselves do not deviate from the ordinary implementation of the functions by the systems. Thus, the claims do not integrate an abstract idea into a practical application and they do not provide significantly more than an abstract idea. The applicant’s arguments are not persuasive.
The applicant argues, on page 18 of arguments filed 22 September 2020, the Office merely makes a conclusory statement on page 8 of the Office Action that "the additional elements in the claim amount to no more than merely using a computer, in its ordinary capacity, as a tool to perform an abstract idea" and the Office does not provide any factual support for such a conclusion by including a citation to an express statement made by an applicant, a citation to a court decision discussed in MPEP §2016.05(d)(II), or a citation to a publication, or by taking official notice. The examiner respectfully disagrees. Page 8 of the previous Office Action lists additional elements in the claims and indicates that, in combination, the claims amount to generally linking the use of the judicial exception or a particular technological environment or field of use of IP addresses. Evidence is not required to support a conclusion that additional elements in the claim amount to merely using a computer, in its ordinary capacity, as a tool to perform an abstract idea or generally linking the use of the judicial exception or a particular technological environment or field of use. The applicant’s arguments are not persuasive.
The applicant argues, on page 18 of arguments filed 22 September 2020, that claim 1 is at least novel or non-obvious over the previously cited documents as evidenced by the fact that the previous Office Action relied on a new cited document in the 35 USC 103 rejection. The examiner respectfully disagrees. The question of whether additional elements represent well-understood, routine, conventional activity is distinct from patentability over the prior art under 35 U.S.C. §§ 102 and 103. See MPEP § 2106.05. The applicant’s arguments are not persuasive.
Applicant’s arguments with respect to 35 U.S.C. § 103 have been fully considered and are not persuasive. Arguments that pertain to claim amendments, which change the scope of the claims, are addressed in the rejections below.
The applicant argues, on pages 19-22 of arguments filed 22 September 2020, Levi only describes calculating whether one account is fraud or not based on the account's IP address in two visits and does not describe comparing two accounts based on their IP addresses. The examiner respectfully disagrees. Levi describes determining a country associated with a profile based on an IP address and associating the IP address and country with the profile. Choi teaches binding user accounts to their domestic host accounts for the purpose of cross border transactions, wherein users send payments to foreign recipients by sending payments to their domestic host in order to trigger a payment from the foreign host to forward the payment to the foreign recipient. Levi and Choi teach determining a country based on an IP address and comparing the countries of two accounts in order to process a transaction. The applicant’s arguments are not persuasive.

Information Disclosure Statement
The information disclosure statement(s) submitted on 22 September 2020 and 20 November 2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 15 and 18 are objected to because of the following informalities:  
Claim 15 contains a typographical error in the limitation “The one or more computer readable of claim 14…”; and the limitation is understood as “The one or more computer readable media of claim 14…”
Claim 18 is objected to because the claim recites “the refund amount” while claim 18, and the claims it depends from, do not include a refund amount. The limitation “the refund amount” is understood as “a refund amount…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims amount to a set of instructions (i.e., software per se), intended to be executed on a computing device, without positively reciting a structural limitation. See Applicant’s specification, “the present disclosure may take a form of an embodiment of … software only” [0079]. Software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, the claims have no physical or tangible form because they do not positively recite any structural limitations, and thus do not fall within any statutory category.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims fall within the four categories of patent eligible subject matter under Step 1. The claim(s) is/are directed to a method (claims 1-7); an apparatus comprising one or more processors and memory (claims 8-13); and one or more computer readable media storing executable instructions executed by one or more processors (claims 14-20); therefore, the claims pass Step 1 of the Subject Matter Eligibility Test. See MPEP § 2106, subsection I.
The claims recite an abstract idea under Step 2A - Prong One. Claims 1, 8, and 14 are substantially similar, and representative claim 8 recites the following limitations:
receive a transaction instruction from a user account and 
generate corresponding transaction information according to the transaction instruction;
send the transaction information to a transaction account that is bound to the user account in advance and process the transaction information through the transaction account,
wherein the transaction account is bound to multiple user accounts from a same country or region in advance by:
obtaining an ... address associated with the user account when the user account is registered...;
determining a first country and region to which the user account belongs based on the ... address associated with the user account;
obtaining an ... address associated with the transaction account;
determining a second country and region to which the transaction account belongs based on the … address associated with the transaction account; and
automatically binding the user account with the transaction account in response to determining that the first country and region is the same as the second country and region based on the ... address associated with the user account and the ... address associated with the transaction account; and
send the processed transaction information to the user account through the transaction account.

As a whole, these limitations recite a method of organizing human activity because the limitations recite an international transaction based on account addresses, and performing transactions based on a addresses recites a commercial interaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The computing environment implemented to carry out the abstract idea does not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application under Step 2A - Prong Two. Claims 1, 8, and 14 include the following additional elements:
one or more computing devices (claim 1), an apparatus comprising one or more processors and memory (claim 8), one or more computer readable media storing executable instructions executed by one or more processors (claim 14), and a first server (claims 1, 8, and 14) (These elements are recited at high levels of generality, as generic computing systems, used in their ordinary capacity, such that they amount to mere instructions to apply the exception using a generic computer component. See MPEP § 2106.05(f).);
a generation module stored in the memory and executable by the one or more processors (claim 8), a transaction account module stored in the memory and executable by the one or more processors (claim 8), and a sending module stored in the memory and executable by the one or more processors (claim 8) (These elements are recited at a high-level of generality as nonspecific modules that are stored in memory and executed by a processor which amount to mere instructions, executed by a processor, to implement an abstract idea on a computer. See MPEP § 2016.05(f).);
Internet Protocol (IP) addresses (claims 1, 8, and 14) (Limiting the claims to determining countries and regions via information associated with IP addresses, without any indication that the IP addresses are used in a manner that involves anything other than the application of a known technique in its normal, routine, and ordinary capacity, amounts to generally linking the use of a judicial exception to a particular technological environment, or field of use, of IP addresses. See MPEP § 2106.05(h).);
The combination of these additional elements amount to generally linking the use of a judicial exception to a particular technological environment, or field of use, of IP addresses.  Accordingly, individually and in combination, these additional elements do not integrate the abstract idea into a practical application. Thus, claims 1, 8, and 14 are directed to an abstract idea.
Claims 1, 8, and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As discussed with respect to Step 2A - Prong Two, the additional elements in the claim amount to generally linking the use of a judicial exception to a particular technological environment, or field of use, of IP addresses. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons, there is no inventive concept. The claims are not patent eligible.
Claims 2-7, 9-13, and 15-20 recite an abstract idea under Step 2A - Prong One and the judicial exception is not integrated into a practical application under Step 2A - Prong Two.  Claims 2, 4, 5, 9, 11, 15, 17, and 18 embellish the abstract ideas of the claims from which they depend. Claims 3, 6, 7, 10, 12, 13, 16, 19, and 20 embellish the abstract idea of the claims from which they depend and add the following additional elements:
information in an information set (claims 3, 7, 10, 12, 13, 16, and 20) and storing information in an information set (claims 3, 6, 10, 12, 13, 16, and 19) (The information set is recited at a high level of generality and storing information in a generic manner does not amount to more than mere instructions to apply the exception using a generic computer component. See MPEP § 2106.05(f).).
Individually and in combination, the additional elements amount to generally linking the use of a judicial exception to a particular technological environment, or field of use, of IP addresses. Accordingly, these additional elements do not integrate the embellished abstract ideas of the dependent claims into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claims are directed to an abstract idea.
Claims 2-7, 9-13, and 15-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As discussed with respect to Step 2A - Prong Two, the additional elements in the dependent claims amount to generally linking the use of a judicial exception to a particular technological environment, or field of use, of IP addresses. The same analysis applies here in 2B and does not provide an inventive concept.
The steps of generically storing information, identified in the Step 2A analysis of the dependent claims, were determined to amount to instructions to apply the exception using a generic computer component; however, in the interest of compact prosecution, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  Paragraphs [0075] and [0077] of the applicant’s background indicate that a generic computing device in a typical configuration may be implemented by the claimed invention to “achieve storage of information using any method or technology”, and the Versata Dev Group and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that storing and retrieving information in memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levi (U.S. 9,870,465), in view of Kudla et al. (U.S. Pub. No. 2014/0075540), in view of Choi et al. (KR20030012067A), in view of Allred (U.S. Pub. No. 2002/0077971).

With Respect to Claims 1, 8, and 14:
Levi teaches:
one or more computing devices (claim 1) (fig. 2: element 104.);
one or more processors; memory (Claim 8) (fig. 2: elements 104, processor 212a, 224, memory 214.);
One or more computer readable media storing executable instructions executed by one or more processors (Claim 14) (“at least one nontransitory processor-readable medium that stores at least one of processor-executable instructions or processor-executable data,” [C.4, L.21-23] and fig. 2.);
wherein the [transaction] account is bound [to multiple user accounts from a same country or region] in advance by: obtaining an Internet Protocol (IP) address associated with the user account when the user account is registered at a first server (“an Internet Protocol (IP) of signup” [C.9, 15-16], "servers, proxy servers" [C.19, L.8].); 
determining a first country [and region] to which the user account belongs [based on the IP address associated with the user account] ("an IP Country associated with the respective profile" [C.9, L.36-37], "a location (state/province/location)" [C.9, L.20].);
obtaining an IP address associated with the transaction account  ("an Internet Protocol (IP) of ... last logins associated with the respective profile" [C.9, L.15-17], "servers, proxy servers" [C.19, L.8].);
determining a second country [and region] to which the [transaction] account belongs [based on the IP address associated with the transaction account] ("an IP country of at least two most recent visits" [C.9, L.44-45], "a location (state/province/location)" [C.9, L.20].); 
automatically [binding] the user account with the [transaction] account in response to determining that the first country and region is the same as the second country [and region] based on the IP address associated with the user account and the IP address associated with the [transaction] account ("an Internet Protocol (IP) of signup and last logins associated with the respective profile" [C.9, L.15-17], “a location (state/province/location)" [C.9, L.20], "an IP country of at least two most recent visits" [C.9, L.44-45].);
Levi teaches converting IP to country by teaching “IP Country” [C.9, L.44-45].
Levi does not teach converting an IP address to a region; however, Kudla teaches:
region (“mapping IP addresses to geographic regions” [0040] and [0062], and [0063] fig. 1.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s  teachings to incorporate the conversion of IP addresses to regions, as taught by Kudla, in order to geographically filter, and indirectly facilitate the processing of, a plurality of data packets based on geographic identifier-based rules. Thus, one can see the potential security benefits possible with blocking traffic based on country of origin. See Kudla [0020] and [0021].
Levi teaches matching IP addresses in [C.9, L.15-17], [C.9, L.20], and [C.9, L.44-45].
Levi does not teach; however, Choi teaches:
transaction (“The transfer and payment processing is notified by the fact that the host country or its banking clients and to each beneficiary.” [0060], [0045], and fig. 2);
binding (“In addition, cross-border online money transfer and payment agent method using a virtual account of the invention is linked to domestic clients and foreign … clients have in their virtual account preregistered respectively in the domestic host and foreign hosts and each host other local institutions characterized in that the means of payment that can be used to finance (eg, [sic] internet shopping, paid content sites, etc.).” [0037] and [0045].);
receiving a transaction instruction from a user account and generating corresponding transaction information according to the transaction instruction ("The client and the commission charged from the funds in the amount of virtual accounts and the host country, comprising the steps being transferred into the blood of the overseas clients a virtual account that is linked with the host after the host country in real time foreign currency exchange." [0032], and "cross-border online money transfer and payment agent method using the actual account of the invention, the condition that domestic clients have to pay remittances in integrated web view of the domestic host (his bank room account, credit card or cash services withdrawals via) steps to select and enter the ... foreign banks receive and account number of the client; and transfer maps optimized for International Settlements interworking network path to making the screen pre-programmed in the domestic online financial network with the appropriate remittance payment to the actual accounts of the domestic host exchange foreign currency through the following, each domestic banks to the country your bank (using a map) is characterized in that it comprises a step in which the real time transfer to the bank account of the ... receiving client." [0038].); 
sending the transaction information to a transaction account that is bound to the user account in advance and processing the transaction information through the transaction account (“In addition, cross-border online money transfer and payment agent method using a virtual account of the invention is linked to domestic clients and foreign … clients have in their virtual account preregistered respectively in the domestic host and foreign hosts and each host other local institutions characterized in that the means of payment that can be used to finance (eg, [sic] internet shopping, paid content sites, etc.).” [0037].),
sending the processed transaction information to the user account through the transaction account ("the funds are to be transferred to the virtual account of the Beneficiary Register and at the same time. The deposit is automatically transferred from the fact that the mail server of the host country or international host is notified by e-mail clients and beneficiaries." [0050] and “The transfer and payment processing is notified by the fact that the host country or its banking clients and to each beneficiary.” [0060].).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Levi and Kudla to incorporate Choi’s teachings in order to reduce foreign transaction fees. See Choi [0053].
Levi teaches binding accounts in [C.9, 15-16] and [C.19, L.8].
The combination of Levi, Kudla, and Choi does not teach; however, Allred teaches:
A transaction account bound to multiple user accounts from a same country or region ("Following the close of each banking day, the escrow company 202, on the basis of the data received, performs a sweep of its accounts in the participating transfer deposit banks Bank 1, Bank 2 and Bank 3, thereby transferring all deposited funds deposited in those banks by individual expatriates to the master escrow account 203." [0023]: Allred teaches aggregating funds from users in the same country into an escrow account for the purpose of conducting international transactions.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate Allred’s teachings of binding multiple accounts to escrow accounts in their respective countries 

With Respect to Claims 2, 9, and 15:
The combination of Levi, Kudla, Choi, and Allred renders obvious all of the limitations of the rejections in claims 1, 8, and 14, respectively.
The combination of Levi, Kudla, Choi, and Allred does not teach; however, Choi teaches:
wherein the transaction instruction comprises a refund instruction, the transaction information comprises refund information which includes one or more of a payment channel or a refund amount ("if you want to be credited to their bank accounts, apply for a [refund] to [bank] account and receive the cash directly to the person designated bank account of the [bank]. At this time, there will be deposited into the account of the … client (beneficiary) directly via foreign accounts held by local financial network in the real foreign host." [0051]: A local financial network is a payment channel.).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate Choi’s teachings in order to reduce foreign transaction fees. See Choi [0053].

Claims 3-5, 10, 11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Levi (U.S. 9,870,465), in view of Kudla et al. (U.S. Pub. No. 2014/0075540), in view of Choi et al. (KR20030012067A), in view of Allred (U.S. Pub. No. 2002/0077971), and further in view of Cummins et al. (U.S. Pub. No. 2015/0371207).

With Respect to Claims 3, 10, and 16:
The combination of Levi, Kudla, Choi, and Allred renders obvious all of the limitations of the rejections in claims 1, 8, and 14, respectively.
Choi teaches:
to the bank account corresponding to the user account (“then the client depending on the terms of payment through debit or credit card and cash withdrawals using the service from the client's bank account and then transfer the actual remittances to their [bank] accounts” [0059].).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate Choi’s teachings in order to reduce foreign transaction fees. See Choi [0053].
The combination of Levi, Kudla, Choi, and Allred does not teach; however, Cummins teaches:
determining whether the transaction information satisfies a preset condition ("the processing unit 204 may determine if an aggregation limit has been reached based on the transaction amount for the payment transaction" Cummins [0053].);
sending the transaction information to a bank account corresponding to the user account through the transaction account in response to determining that the transaction information satisfies the preset condition ("If a new transaction has been initiated and the transaction data received, then, in step 516, the processing unit 204 may determine if an aggregation limit has been reached based on the transaction amount for the payment transaction." Cummins [0053], "If the limit has been reached, then the method 500 may proceed to step 518 where the processing unit 204 may aggregate the payment transactions into a single, aggregated payment transaction." Cummins [0054].); 
storing the transaction information in an information set, and sending the transaction information [to the bank account corresponding to the user account] when a total amount that is associated with all transaction information in the information set satisfies the preset condition, in response to determining that the transaction information does not satisfy the preset condition ("The processing unit 204 may also store the received payment details in the account profile 210 for use in an aggregated payment transaction" Cummins [0033], "If no amount limit has been reached, then, the method 500 may return to step 512 where the processing unit 204 may wait for additional transactions or for the period to expire" Cummins [0054].).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate Cummins’ teachings of conducting transactions in accordance with preset conditions in order to intelligently aggregate transactions because the resulting reduction in processed transactions reduces businesses’ processing fees. See Cummins ¶¶ [0003] – [0005].

With Respect to Claims 4 and 17:
The combination of Levi, Kudla, Choi, Allred, and Cummins renders obvious all the limitations of the rejections in claims 3 and 16, respectively.
Choi teaches:
wherein the transaction instruction comprises a request for refund ("if you want to be credited to their bank accounts, apply for a [refund] to [bank] account and receive the cash directly to the person designated bank account of the [bank]. At this time, there will be deposited into the account of the … client (beneficiary) directly via foreign accounts held by local financial network in the real foreign host." [0051].).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate Choi’s teachings in order to reduce foreign transaction fees. See Choi [0053].
Cummins teaches:
wherein determining whether the transaction information satisfies the preset condition comprises determining whether a[n] [refund] amount in the transaction information is higher than a lowest refund limit (“If a new transaction has been initiated and the transaction data received, then, in step 516, the processing unit 204 may determine if an aggregation limit has been reached based on the transaction amount for the payment transaction” Cummins [0053]: an aggregation limit is interpreted as a lowest limit.)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate Cummins’ teachings of conducting transactions in accordance with preset conditions in order to intelligently aggregate transactions because the resulting reduction in processed transactions reduces businesses’ processing fees. See Cummins ¶¶ [0003] – [0005].


With Respect to Claims 5, 11, and 18:
The combination of Levi, Kudla, Choi, Allred, and Cummins renders obvious all the limitations of the rejections in claims 4, 10, and 16, respectively.
Choi teaches:
refund ("if you want to be credited to their bank accounts, apply for a [refund] to [bank] account and receive the cash directly to the person designated bank account of the [bank]. At this time, there will be deposited into the account of the … client (beneficiary) directly via foreign accounts held by local financial network in the real foreign host." [0051].).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate Choi’s teachings in order to reduce foreign transaction fees. See Choi [0053].
Cummins teaches:
wherein determining that the transaction information satisfies the preset condition includes determining that the [refund] amount in the transaction information is higher than a lowest [refund] limit (“If a new transaction has been initiated and the transaction data received, then, in step 516, the processing unit 204 may determine if an aggregation limit has been reached based on the transaction amount for the payment transaction” Cummins [0053]: The aggregation limit is interpreted as a lowest limit.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate Cummins’ teachings of conducting transactions in accordance with preset conditions in order to intelligently aggregate transactions because the resulting reduction in processed transactions reduces businesses’ processing fees. See Cummins ¶¶ [0003] – [0005].


With Respect to Claim 13:
The combination of Levi, Kudla, Choi, Allred, and Cummins renders obvious all the limitations of the rejections in claim 10.
Choi teaches:
an information set “corresponding to the user account” and “to the bank account corresponding to the user account” (“Virtual account is a concept that contrasts with the actual accounts, such as bank accounts, can be regarded as money is a kind of cyber money and not the money that is actually spoken (cybermoney) in the virtual account domestic host and the foreign host is the local of their respective countries be linked to online financial network, and has a host of these domestic and overseas hosts are separated but have the same capabilities and real-time communication and interaction between virtual account transfer, data exchange and storage.” [0030].).
refund ("if you want to be credited to their bank accounts, apply for a [refund] to [bank] account and receive the cash directly to the person designated bank account of the [bank]. At this time, there will be deposited into the account of the … client (beneficiary) directly via foreign accounts held by local financial network in the real foreign host." [0051].).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate Choi’s teachings in order to reduce foreign transaction fees. See Choi [0053].
Cummins teaches:
wherein the sending module stores the transaction information in an information set [corresponding to the user account], and sends the transaction information [to the bank account] corresponding to the user account in response to a sum of a plurality of [refund] amounts included in all transaction information in the information set corresponding to the user account being higher than a lowest [refund] limit set up by a bank associated with the bank account ("the aggregated transaction amount and the payment details included in the account profile for use in processing an aggregated payment transaction" Cummins [0007], “Once the aggregation period to be used has been identified, then, in step 510, the receiving unit 202 may receive transaction data for a first payment transaction involving the consumer 102... In step 514, the processing unit 204 may determine if transaction data for another payment transaction involving the consumer 102 has been received by the receiving unit 202. If a new transaction has been initiated and the transaction data received, then, in step 516, the processing unit 204 may determine if an aggregation limit has been reached based on the transaction amount for the payment transaction” Cummins [0053], and Cummins fig. 5: A sum of a plurality of transaction amounts in an account profile is compared to an aggregation limit, which is interpreted as a lowest limit.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate Cummins’ teachings of conducting transactions in accordance with preset conditions in order to intelligently aggregate transactions because the resulting reduction in processed transactions reduces businesses’ processing fees. See Cummins ¶¶ [0003] – [0005].


Claims 6, 7, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levi (U.S. 9,870,465), in view of Kudla et al. (U.S. Pub. No. 2014/0075540), in view of Choi et al. (KR20030012067A), in view of Cummins et al. (U.S. Pub. No. 2015/0371207), in view of Allred (U.S. Pub. No. 2002/0077971), and further in view of Powell et al. (U.S. Pub. No. 2014/0006264).

With Respect to Claims 6, 12, and 19: 
The combination of Levi, Kudla, Choi, Allred, and Cummins renders obvious all the limitations of the rejections in claims 3, 10, and 16, respectively.
Cummins teaches:
in response to determining that the transaction information satisfies the preset condition (claim 12) (“If a new transaction has been initiated and the transaction data received, then, in step 516, the processing unit 204 may determine if an aggregation limit has been reached based on the transaction amount for the payment transaction” Cummins [0053]: An aggregation limit is interpreted as a lowest limit.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate the teachings of conducting transactions in accordance with preset conditions of Cummins in order to intelligently aggregate transactions because the resulting reduction in processed transactions reduces businesses’ processing fees. See Cummins ¶¶ [0003] – [0005].
The combination of Levi, Kudla, Choi, Allred, and Cummins does not teach; however, Powell teaches:
determining a bank type of the bank account corresponding to the user account ("Payment card network 6 determines the exchange rate for the day and applies it to each chargeback transaction 3. Payment card network 6 transmits a reconciliation file 9 to issuer processor 4, which includes a net settlement amount for each issuer 2 and all corresponding chargeback transactions 3." Powell [0024], "FIG. 2 is a screenshot of the known batch file 5 shown in FIG. 1 in a form processed by a known payment card network. Batch file 5 includes, for each issuer 2 (shown in FIG. 1) a file header 12, a detailed record 13 associated with each chargeback transaction 3 (shown in FIG. 1), and a file trailer 14. Each file header 12 represents the beginning of a file for payment card network 6 to process for a particular issuer 2... Issuer ID number 16 identifies which issuer 2 owns the cardholder relationship for an associated chargeback transaction" Powell [0025]: An issuer is interpreted as a bank type, and it corresponds to a cardholder account.);
storing the transaction information in a specified information set corresponding to the determined bank type ("In operation, issuer 2 (i.e., issuer A shown in FIG. 1) transmits chargeback transaction 3, including transaction data relating to the original transaction for which chargeback is requested, to issuer processor 4 for chargeback settlement. Issuer processor 4 creates detailed record 13 (shown in FIG. 2) for chargeback transaction 3 and stores it in batch file 5. Detailed record 13 includes transaction data 15 and issuer ID number 16 assigned by issuer processor 4." Powell [0027].).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate Powell’s teachings of in order “to provide a method and system for providing data representing chargeback transactions to a payment card network for settlement such that when the reconciliation message is received, the issuer processor can associate a settlement amount received from the payment card network with each chargeback transaction received from an issuer, and thus calculate a net gain or loss for each chargeback transaction” (Powell [0006].).


With Respect to Claim 7 and 20:
The combination of Levi, Kudla, Choi, Allred, Cummins, and Powell renders obvious all the limitations of the rejections in claims 6 and 19:
Choi teaches:
to the bank account corresponding to the user account (“then the client depending on the terms of payment through debit or credit card and cash withdrawals using the service from the client's bank account and then transfer the actual remittances to their [bank] accounts” [0059].).
refund ("if you want to be credited to their bank accounts, apply for a [refund] to [bank] account and receive the cash directly to the person designated bank account of the [bank]. At this time, there will be deposited into the account of the … client (beneficiary) directly via foreign accounts held by local financial network in the real foreign host." [0051].).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate Choi’s teachings in order to reduce foreign transaction fees. See Choi [0053].
Cummins teaches:
sending the transaction information [to the bank account corresponding to the user account] when a sum of [refund] amounts in all the transaction information in the information set is higher than a lowest [refund] limit (“If a new transaction has been initiated and the transaction data received, then, in step 516, the processing unit 204 may determine if an aggregation limit has been reached based on the transaction amount for the payment transaction” Cummins [0053]: An aggregation limit is interpreted as a lowest limit.)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Levi’s teachings to incorporate Cummins’ teachings of conducting transactions in accordance with preset conditions in order to intelligently aggregate transactions because the resulting reduction in processed transactions reduces businesses’ processing fees. See Cummins ¶¶ [0003] – [0005].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (JP-2002097958-A) is relevant because it teaches a cross-border escrow service in a network transaction spanning a plurality of countries and a “foreign fund transfer processing unit 57 [that] performs a fund transfer process from the buyer's country escrow account to the seller's side escrow account. The refund processing unit 58 performs a refund process on the buyer's country escrow account when the buyer returns an article received by the buyer to the seller. In this refund process, the amount of money that is obtained by subtracting at least one of the cost required for the distribution of the reciprocation between the seller and the buyer or the cost required for the money flow from the amount of money received by the buyer is calculated as a refund amount to the buyer” [0049].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dario Bianco whose telephone number is (571)272-0659.  The examiner can normally be reached on M-F: Generally 12PM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M. Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.B./Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/16/2021